ACCEPTED
                                                                                             01-15-00775-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       12/16/2015 3:50:42 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                                    NO. 01-15-00775-CV

                                                                       FILED IN
                               IN THE COURT OF APPEALS      1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
                            FOR THE FIRST DISTRICT OF TEXAS
                                                            12/16/2015 3:50:42 PM
                                   HOUSTON, TEXAS           CHRISTOPHER A. PRINE
                                                                         Clerk


                                       Adriene Sibley,

                                                         Appellant

                                             v.

               Seminole Pipeline Company, LLC, Enterprise Products
       Operating, LLC, First Call Field Service Corp., and TDW Services, Inc.

                                                         Appellees


               TDW SERVICES, INC.'S ENTRY OF APPEARANCE
                       OFAPPELLATECOUNSEL


TO THE HONORABLE COURT OF APPEALS:

        Barry Abrams and Marquel S. Jordan of the law firm Blank Rome, LLP,

hereby enter their appearance as appellate counsel on behalf of Appellee TDW

Services, Inc.

        The undersigned counsel respectfully request that all pleadings, notices, and

correspondence in this matter be forwarded to their attention at the address below.




145431.00601/101802041v.1
                             Respectfully submitted,

                             BLANK ROME LLP

                             By: ~ Sb. ~ 9'...
                                Barry Abrams
                                State Bar No. 00822700
                                Babrams@BlankRome.com
                                Marquel S. Jordan
                                State Bar No. 24041870
                                Mjordan@BlankRome.com
                                700 Louisiana, Suite 4000
                                Houston, Texas 77002
                                (713) 228-6601
                                (713) 228-6605 (fax)

                               Attorneys for Appellee
                               TDW Services, Inc.




145431.00601/101802041 v.1
                             CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing Entry of Appearance has
been forwarded to the following parties through their counsel of record on this l 61h
day of December, 2015.

Adriene Sibley, Pro Se
4808 Fairmont Parkway
Pasadena, Texas 77505
sibleyadriene@yahoo.com

Thomas A. Zabel
tzabel@zflawfirm.com
James A. Freeman
j freeman@zflawfirm.com
Zabel Freeman
420 Heights Blvd.
Houston, TX 77007

Mr. Justin R. Gilbert
justingilbert@gilbertfurey.com
Gilbert & Furey
222 North Velasco Street
Angleton, TX 77515




                                              ~~~
                                                    Marquel S. Jordan




145431.00601/101802041v .1